UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-6525



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


RONALD WINSLOW MACKEY,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Asheville. Richard L. Voorhees, Chief
District Judge. (CR-90-226-V, CA-95-85-1-V)


Submitted:   August 28, 1997          Decided:   September 17, 1997


Before WILKINS, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ronald Winslow Mackey, Appellant Pro Se. Jerry Wayne Miller, OFFICE
OF THE UNITED STATES ATTORNEY, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying his

motion filed under 28 U.S.C. § 2255 (1994) (current version at 28

U.S.C.A. § 2255 (West 1994 & Supp. 1997)). We have reviewed the

record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district
court. United States v. Mackey, Nos. CR-90-226-V; CA-95-85-1-V
(W.D.N.C. Mar. 17, 1997). See Lindh v. Murphy, 521 U.S. ___, 1997
WL 338568 (U.S. June 23, 1997) (No. 96-6298). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not
aid the decisional process.




                                                          AFFIRMED




                                2